Citation Nr: 1753080	
Decision Date: 11/17/17    Archive Date: 11/22/17

DOCKET NO.  10-15 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for sleep apnea.

2. Entitlement to a disability rating in excess of 50 percent for major depressive disorder.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Z. Sahraie, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1988 to June 2008.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The matter was previously before the Board in June 2017, at which time it was remanded for further development.  As explained below, that development has not been accomplished, and the matter must, regrettably, be remanded once more.

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the development required by the June 2017 Board decision has not been accomplished, and the matter must be remanded again for development consistent with the remand directives outlined in that decision.  See Stegall v. West, 11 Vet. App. 268 (1998).

In its June 2017 decision, the Board granted an increased rating of 50 percent for major depressive disorder for the entire appeal period, while making plain that further development was needed, which development might well warrant assignment of a higher rating for some or all of the appeal period.  The Board specified that by its remand, it "intimate[d] no opinion as to any final outcome warranted," and directed the RO to schedule a VA examination to explore the nature and severity of the Veteran's psychiatric disability, and thereafter readjudicate the claim and issue a Supplemental Statement of the Case.  This development was never accomplished.

Further, the Board directed the RO to schedule a VA examination to explore the etiology of the Veteran's sleep apnea.  The record reflects that this has not as yet been achieved.  Hence, the matter must regrettably be remanded once more for the necessary development.

Accordingly, the case is REMANDED for the following action:

1. Update the file with any VA treatment records relevant to the Veteran's claims.  If any requested records are unavailable, the Veteran should be notified to that effect.

2. After completing the development requested above, schedule the Veteran for a VA psychiatric examination to assess the current nature and severity of her psychiatric disability.  The examiner must identify the nature and severity of the Veteran's psychiatric symptoms and indicate the impact of the condition both socially and occupationally.  The claims file should be made available to the examiner and review of the file should be noted in the requested report.

The examiner should specifically discuss the frequency, severity, and duration of the Veteran's psychiatric symptoms and describe how the symptoms have impacted the Veteran's work, family relations, judgment, thinking, and mood.

3. Schedule the Veteran for an examination by an appropriate medical professional to ascertain the nature and etiology of her sleep apnea and heart condition.  All indicated tests and studies should be conducted and all clinical findings reported in detail.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with this request. 

	(a) Please identify by medical diagnosis the Veteran's 	sleep conditions, if any. 

	(b) For each diagnosis, the examiner should state 	whether it is at least as likely as 	not (e.g. at least a 	50 percent probability or greater) that the Veteran's 	condition began in service or is otherwise related 	to service?

In providing this opinion, the examiner is to consider the Veteran's competent lay statements regarding excessive daytime sleepiness during service. The examiner's attention is also directed to December 2008 VA examination that documented a diagnosis of mild-REM related sleep disordered breathing and June 2008 VA treatment records that indicated a diagnosis of obstructive sleep apnea. 

The examiner should describe the nature and extent of the Veteran's sleep condition and symptoms. To the extent possible, the examiner should distinguish symptoms due to Major Depressive Disorder, including insomnia, from those due to the reported sleep condition. If this is not possible, the examiner should identify all symptoms that overlap.

A complete rationale for the opinions rendered must be provided.  If you cannot provide the requested opinions without resorting to speculation, please expressly indicate this and provide a supporting rationale as to why that is so.  The examiner is advised that the Veteran is competent to report symptoms he observed during and after service and that her reports must be taken into account in formulating the requested opinions. 

4. Readjudicate the claims on appeal.  If the benefits requested on appeal are not granted in full, the Veteran and her representative should be furnished a Supplemental Statement of the Case and provided an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




